Exhibit 99.1 FOR IMMEDIATE RELEASE Company Contact: Investor Relations Contacts: Media Contact: AngioDynamics, Inc. D. Joseph Gersuk, CFO (800) 772-6446 x1608 jgersuk@AngioDynamics.com EVC Group, Inc. Doug Sherk / Donald Takaya (415) 896-6820 dsherk@evcgroup.com dtakaya@evcgroup.com EVC Group, Inc. Steve DiMattia (646) 201-5445 sdimattia@evcgroup.com AngioDynamics Reports Fiscal Third Quarter 2008 Financial Results And Announces Settlement of Patent Litigation with Diomed · Sales Increase 52% to $40.7 Million · Net Income (including settlement with Diomed) of $4.9 Million and EPS of $0.20 · Adjusted Income (Non GAAP) of $7.2 Million and Adjusted EPS (Non GAAP) of $0.30 Per Share · Record Cash Flow from Operations of $9.9 Million During Quarter · Conference Call Begins Today at 4:30 p.m. Eastern Time QUEENSBURY, N.Y.
